DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN 202010003695.4 on 01/02/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010003695.4 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2021 and 03/19/2021 were filed after the filing date of this application on 12/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numeral 8 described at least in [0040].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the first light source”, “the first forward grating region”, “the first backward grating region”, “the first phase region”, “the second light source”, “the first light amplification region”, “the amplified first light source”, “the first optical lens”, “the second forward grating region”, “the second backward grating region”, “the second phase region”, “the second light amplification region”, “the amplified second light source”, “the second optical lens”, “the optical isolator”, “the third optical lens”, “the two light sources”, and “the optical fiber” lack antecedent basis. Accordingly, it is unclear what elements applicant is attempting to reference. 
For the purpose of this Office Action, the Office will interpret the terms as “a first light source”, “a first forward grating region”, “a first backward grating region”, “a first phase region”, “a second light source”, “a first light amplification region”, “a amplified first light source”, “a first optical lens”, “a second forward grating region”, “a second backward grating region”, “a second phase region”, “a second light amplification region”, “a amplified second light source”, “a second optical lens”, “an optical isolator”, “a third optical lens”, “the amplified first light source and the amplified second light source”, and “an optical fiber”.
Claims 8-10 are indefinite based on their dependence from claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whitbread et al. (US 2013/0182731 A1), hereafter Whitbread, in view of Kurokawa et al. (US 2015/0098127 A1), hereafter Kurokawa.
Regarding claim 1, Whitbread discloses a broadband tuning system (Abstract), comprising a first laser (Fig. 1 elements 103, 105, 106, 107, and 108) and a second laser (Fig. 1 elements 203, 205, 206, 207, and 208), the first laser and the second laser being arranged symmetrically about a symmetry axis (See annotated Fig. 1 below), wherein, the first laser (Fig. 1 elements 103, 105, 106, 107, and 108) comprises a first light amplification region (Fig. 1 element 108), a first forward grating region (Fig. 1 element 107) and a first backward grating region (Fig. 1 element 103) that are sequentially arranged in a first direction (see annotated Fig. 1 below), wherein the first light amplification region (Fig. 1 element 108) is configured to amplify a first light source and to turn on or turn off the first light source (Fig. 1 element 108 and [0034]; Amplification is implied by the fact the element is a SOA), and the first forward grating region and the first backward grating region are configured to tune the first light source ([0033]; [0039]); the second laser comprises a second light amplification region (Fig. 1 element 208), a second forward grating region (Fig. 1 element 207) and a second backward grating region (Fig. 1 element 203) that are sequentially arranged in a second direction (see annotated Fig. 1 below), wherein the second light amplification region (Fig. 1 element 208) is configured to amplify a second light source and to turn on or turn off the second light source ([0034]; Amplification is implied by the fact the element is a SOA), and the second forward grating region and the second backward grating region are configured to tune the second light source ([0034]; [0039]); and the second direction is parallel to the first direction (see annotated Fig. 1 below). 
    PNG
    media_image1.png
    438
    736
    media_image1.png
    Greyscale

Whitbread does not explicitly disclose the first laser and the second laser are first and second laser chips. However, Kurokawa discloses the first laser and the second laser may be first and second laser chips (Fig. 2 elements 1c and 1d). The advantage, as is known in the art, is to provide greater flexibility in mounting the devices, such as allowing the use of different heat sinks under each laser. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Whitbread with the first laser and the second laser may be first and second laser chips as disclosed by Kurokawa in order to provide greater flexibility in mounting the devices, such as allowing the use of different heat sinks under each laser, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claim 2, Whitbread does not explicitly disclose a first optical lens, a second optical lens, an optical isolator, a third optical lens and an optical fiber; wherein the first optical lens and the second optical lens are arranged symmetrically about the symmetry axis, and the optical isolator, the third optical lens and the optical fiber are sequentially arranged on an extension line of the symmetry axis. However, Kurokawa discloses a first optical lens (Fig. 2 element 2c), a second optical lens (Fig. 2 element 2d), an optical isolator (Fig. 2 element 5), a third optical lens (Fig. 2 element 8) and an optical fiber ([0049]); wherein the first optical lens and the second optical lens are arranged symmetrically about the symmetry axis (Fig. 2 elements 2c and 2d), and the optical isolator, the third optical lens and the optical fiber are sequentially arranged on an extension line of the symmetry axis (see annotated Fig. 2 below). The advantage is to combine the beams while preventing undesired back reflection ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Whitbread with a first optical lens, a second optical lens, an optical isolator, a third optical lens and an optical fiber; wherein the first optical lens and the second optical lens are arranged symmetrically about the symmetry axis, and the optical isolator, the third optical lens and the optical fiber are sequentially arranged on an extension line of the symmetry axis as disclosed by Kurokawa in order to combine the beams while preventing undesired back reflection.

    PNG
    media_image2.png
    428
    728
    media_image2.png
    Greyscale

	Regarding claim 3, Whitbread in view of Kurokawa do not explicitly disclose a length of each of the optical isolator and the third optical lens is N times a length of the first optical lens, and N is an integer and equal to or more than two. However, the Office takes Official Notice that optimizing the length of optical components is well known in the art in order to balance the competing concerns of the overall size of the device and the desired performance of the optical component. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Whitbread in view of Kurokawa with a length of each of the optical isolator and the third optical lens is N times a length of the first optical lens, and N is an integer and equal to or more than two, since it is known in the art to optimize the length of optical components in order to balance the competing concerns of the overall size of the device and the desired performance of the optical component and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 5, Kurokawa, for the same reasons outlined in claim 2, further discloses the first optical lens is arranged between the first chip and the optical isolator (Fig. 2 element 1c, 2c, and 5), and the second optical lens is arranged between the second chip and the optical isolator (Fig. 2 element 1d, 2d, and 5); and the first optical lens is arranged on an extension line of the first direction, and the second optical lens is arranged on an extension line of the second direction (see annotated Fig. 2 above).
	Regarding claim 6, Kurokawa, for the same reasons outlined in claim 1, further discloses the system further comprises a substrate, and the first chip and the second chip are arranged on the substrate (Fig. 1 element 160).
Regarding claim 7, Whitbread discloses a broadband tuning (Abstract) method, comprising: S1, tuning the first light source through the first forward grating region, the first backward grating region and the first phase region to obtain a tuned first light source (Fig. 1 elements 101; 103, 105, and 108; [0039]-[0040]), and tuning the second light source through the second forward grating region, the second backward grating region and the second phase region to obtain a tuned second light source (Fig. 1 elements 201, 203, 205, and 208; [0039]-[0040]); S2, amplifying the tuned first light source in the step S1 and turning on or turning off the tuned first light source by the first light amplification region ([0039]-[0040]; Amplification is implied by the fact the element is a SOA), and amplifying the tuned second light source in the step S1 and turning on or turning off the tuned second light source by the second light amplification region ([0039]-[0040]; Amplification is implied by the fact the element is a SOA). Whitbread does not explicitly disclose S3, gathering light, that is output by the amplified first light source and the amplified second light source in the step S2, by the first optical lens and the second optical lens, respectively, so that the gathered light output by two light sources passes through the optical isolator and the third optical lens; and S4, coupling the light output by the two light sources and converged in the step S3 into the optical fiber. However, Kurokawa discloses S3, gathering light, that is output by the amplified first light source and the amplified second light source in the step S2, by the first optical lens (Fig. 2 element 2c) and the second optical lens (Fig. 2 element 2d), respectively, so that the gathered light output by two light sources passes through the optical isolator (Fig. 2 element 5) and the third optical lens (Fig. 2 element 8); and S4, coupling the light output by the two light sources and converged in the step S3 into the optical fiber ([0049]). The advantage is to combine the beams while preventing undesired back reflection ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Whitbread with S3, gathering light, that is output by the amplified first light source and the amplified second light source in the step S2, by the first optical lens and the second optical lens, respectively, so that the gathered light output by two light sources passes through the optical isolator and the third optical lens; and S4, coupling the light output by the two light sources and converged in the step S3 into the optical fiber as disclosed by Kurokawa in order to combine the beams while preventing undesired back reflection.
Regarding claim 8, Whitbread further discloses the step S1 comprises: tuning the first light source within a first tuning range by the first forward grating region together with the first backward grating region to obtain a firstly-tuned first light source, and tuning the second light source within a second tuning range by the second forward grating region together with the second backward grating region to obtain a firstly-tuned second light source ([0040]); and tuning the firstly-tuned first light source within a third tuning range by the first phase region to obtain the tuned first light source, and tuning the firstly-tuned second light source within a fourth tuning range by the second phase region to obtain the tuned second light source ([0039]-[0040]).
Regarding claim 9, Whitbread in view of Kurokawa does not explicitly disclose the first tuning range is greater than the third tuning range, and the second tuning range is greater than the fourth tuning range. However, the tuning range of two DBR mirrors being greater than the tuning range of a phase region is inherent. Alternatively, if it is found that the tuning range of two DBR mirrors being greater than the tuning range of a phase region is not inherent, the Office takes Official Notice that the tuning range of two DBR mirrors is greater than the tuning range of a phase region. The advantage is to provide wide wavelength tuning. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Whitbread in view of Kurokawa with the first tuning range is greater than the third tuning range, and the second tuning range is greater than the fourth tuning range as is known in the art to provide wide wavelength tuning and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Whitbread further discloses in the step S2, the step of turning on or turning off the tuned first light source comprises: setting a threshold current ([0039]-[0043]); controlling a magnitude of a current passing through the first light amplification region and the second light amplification region ([0039]-[0043]); and if the current is greater than the threshold current, turning on the first light source and turning off the second light source; otherwise, turning off the first light source and turning on the second light source ([0039]-[0043]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whitbread in view of Kurokawa, as applied to claim 1, in further view of Wipiejewski et al. (US 2004/0076199 A1), hereafter Wipiejewski.
Regarding claim 4, Whitbread further disclose the first laser further comprises a first gain region (Fig. 1 element 106) and a first phase region (Fig. 1 element 105), and the second laser further comprises a second gain region (Fig. 1 element 206) and a second phase region (Fig. 1 element 205), wherein the first light amplification region (Fig. 1 element 108), the first forward grating region (Fig. 1 element 107), the first gain region (Fig. 1 element 106), the first phase region (Fig. 1 element 105), and the first backward grating region (Fig. 1 element 103) are sequentially connected in the first direction (see annotated Fig. 1 above) and the second light amplification region (Fig. 1 element 208), the second forward grating region (Fig. 1 element 207), the second gain region (Fig. 1 element 206), the second phase region (Fig. 1 element 205), and the second backward grating region (Fig. 1 element 203) are sequentially connected in the second direction (see annotated Fig. 1 above). Whitbread in view of Kurokawa does not explicitly disclose a first modulator and a second modulator wherein the first and second modulator are sequentially before their respective amplification regions. However, Wipiejewski discloses a modulator wherein the modulator is sequentially before the amplification region (Fig. 2 elements 34 and 36 are sequentially before SOA 20). The advantage is to modulate the laser individually ([0040]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Whitbread in view of Kurokawa with a first modulator and a second modulator wherein the first and second modulator are sequentially before their respective amplification regions, since Wipiejewski discloses a modulator wherein the modulator is sequentially before the amplification region in order to modulate the laser individually and since a person of ordinary skill in the art would understand to apply the modulator section to both lasers of Whitbread in order that both my be modulated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/28/2022